 



EXHIBIT 10.2
REAFFIRMATION AGREEMENT
          REAFFIRMATION AGREEMENT dated as of May 9, 2006 (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
the Grantors identified on the signature pages hereto (collectively, the
“Reaffirming Parties”) and Bear Stearns Corporate Lending Inc., as
Administrative Agent, under the Pledge and Security Agreement referred to below.
Each such term used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement referred to below.
          WHEREAS, American Casino & Entertainment Properties LLC., a Delaware
limited liability company (the “Company”), certain Subsidiaries of Company, as
Guarantors, the Lenders party thereto from time to time, Bear Stearns & Co.
Inc., as Sole Lead Arranger (in such capacity, the “Arranger”) and Sole
Bookrunner and Bear Stearns Corporate Lending Inc., as Syndication Agent and as
Administrative Agent (in such capacity, the “Administrative Agent”), have
entered into that certain Credit Agreement, dated as of January 29, 2004, as
amended and restated as of May 9, 2006 (the “Credit Agreement”);
          WHEREAS, the Company and the other Reaffirming Parties are each party
to that certain Pledge and Security Agreement, dated as of May 26, 2004 in favor
of Bear Stearns Corporate Lending, Inc., as Collateral Agent (in such capacity,
the “Collateral Agent”);
          WHEREAS, each of the Reaffirming Parties is also party to one or more
of the other Loan Documents;
          WHEREAS, each Reaffirming Party expects to realize, or has realized,
substantial direct and indirect benefits as a result of the Credit Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and
          WHEREAS, the execution and delivery of this Agreement is a condition
precedent to the effectiveness of the Credit Agreement and the consummation of
the transactions contemplated thereby.
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
Reaffirmation
          SECTION 1.01. Reaffirmation. Each of the Reaffirming Parties hereby
consents to the Credit Agreement and the transactions contemplated thereby and
hereby confirms its respective guarantees, pledges and grants of security
interests, as applicable, under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of the Credit Agreement, such guarantees, pledges and grants of
security interests, and the terms of each of the Collateral Documents to which
it is a party, shall continue to be in full force and effect. Each of the
Reaffirming Parties acknowledges that

 



--------------------------------------------------------------------------------



 



the Lenders providing Loans pursuant to the Credit Agreement, after giving
effect to the amendment and restatement thereof, are “Lenders” and “Secured
Parties” for all purposes under the Loan Documents.
          SECTION 1.02. Grant. Each of the Reaffirming Parties hereby grants to
the Collateral Agent and hereby confirms its grant to the Collateral Agent, for
the benefit of the Secured Parties, (as defined in the Pledge and Security
Agreement) under the Pledge and Security Agreement of a first priority security
interest and continuing lien on all of such Reaffirming Party’s right, title and
interest in, to and under all personal property and fixture property of such
Reaffirming Property including, but not limited to the following, in each case
whether now owned or hereafter acquired or arising and wherever located (all of
which being hereinafter collectively referred to as the “Collateral”) (all terms
used and not defined in this Section 1.02 shall have the meanings set forth in
the Pledge and Security Agreement):

  (a)   all Accounts;     (b)   all Chattel Paper;     (c)   all Contracts    
(d)   all Deposit Accounts;     (e)   all Documents;     (f)   all General
Intangibles (including without limitation, Payment Intangibles);     (g)   all
Instruments;     (h)   all Intellectual Property;     (i)   all Inventory;    
(j)   all Investment Property;     (k)   all Letters of Credit and Letter of
Credit Rights     (l)   all money     (m)   all Vehicles     (n)   all Goods and
other property not otherwise described above;     (o)   all bank accounts, all
funds held therein and certificates and instruments, if any, from time to time
representing or evidencing such bank accounts;     (p)   all books, records,
ledger cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals, computer software, computer printouts, tapes, disks and
other electronic storage media and related data

2



--------------------------------------------------------------------------------



 



      processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;     (q)   all
Permits;     (r)   all Insurance and loss proceeds and other amounts payable
thereunder and all eminent domain proceeds;     (s)   to the extent not
otherwise included, all other personal property of the Grantors and Proceeds,
accessions and products of any kind and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the foregoing
(including, without limitation, Supporting Obligations);

          Notwithstanding anything to the contrary in this Agreement, the term
“Collateral” shall not include any Excluded Assets.
          SECTION 1.03. Authorization. Pursuant to any applicable law, each
Reaffirming Party authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Reaffirming Party in such form
and in such offices as the Collateral Agent determines appropriate to perfect
the security interests of the Collateral Agent under this Agreement. Each
Reaffirming Party authorizes the Collateral Agent to describe the collateral in
any manner it deems appropriate or advisable, including, without limitation,
describing collateral as “all personal property, whether now owned or hereafter
acquired” in any such financing statements.
          SECTION 1.04. Amendment to Pledge and Security Agreement. (A) with
respect to the delivery by ACEP of the Capital Stock of AREP Laughlin, subject
(i) to compliance with Section 7.17 of the Pledge and Security Agreement by each
of the parties thereto, including, without limitation, the receipt of all
approvals of the Gaming Authorities required under applicable Gaming Laws and
(which approvals must be received before this Section 1.04 will be effective)
and (ii) to the designation by ACEP of AREP Laughlin as a Restricted Subsidiary
pursuant to and in accordance with the requirements of Section 6.11 of the
Credit Agreement (which designation must occur before this Section 1.04 will be
effective) and (B) otherwise, immediately, Schedule 2 to the Pledge and Security
Agreement is hereby amended and restated in its entirety by Schedule 2 attached
hereto.
ARTICLE II
Miscellaneous
          SECTION 2.01. Notices. All notices hereunder shall be given in
accordance with Section 10.1 of the Credit Agreement; provided that, for this
purpose, the address of each Reaffirming Party shall be the one specified for
the Company under the Credit Agreement.
          SECTION 2.02. Loan Document. This Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated

3



--------------------------------------------------------------------------------



 



herein) be construed, administered and applied in accordance with the terms and
provisions thereof.
          SECTION 2.03. Effectiveness; Counterparts. This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Reaffirming Parties set forth on the signature
pages hereto and the Collateral Agent shall have been received by the Collateral
Agent (or its counsel) and (ii) the Credit Agreement has become effective in
accordance with its terms. This Agreement may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by each of the
parties hereto. This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 2.04. No Novation. This Agreement shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement or
discharge or release the priority of any Loan Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the obligations outstanding under the Credit Agreement or
instruments securing the same, which shall remain in full force and effect,
except to any extent modified hereby or by instruments executed concurrently
herewith. Nothing in this Agreement shall be construed as a release or other
discharge of the Company or any other Group Member under any Loan Document from
any of its obligations and liabilities under the Credit Agreement or the other
Loan Documents.
          SECTION 2.05. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTION 11.12 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE.
          SECTION 2.06. No Amendments. Subject to Section 1.04, no amendments to
any Loan Document are intended hereby, provided, however, that any and all
references in any Loan Document to “Loan”, Commitment”, “Termination Date”, and
“Note” shall be to “Loan”, “Commitment”, “Termination Date”, and “Note”,
respectively, as defined in the Credit Agreement.
[Remainder of Page Intentionally Left Blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Reaffirming Party and the Collateral Agent,
for the benefit of the Secured Parties, has caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

              AMERICAN CASINO & ENTERTAINMENT PROPERTIES LLC
 
       
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            AMERICAN CASINO & ENTERTAINMENT PROPERTIES FINANCE CORP.
 
       
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            STRATOSPHERE CORPORATION
 
       
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            STRATOSPHERE GAMING CORP.
 
       
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            STRATOSPHERE LAND CORPORATION
 
       
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



              STRATOSPHERE LEASING, LLC
 
       
 
  By:   /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
       
 
       
 
  By:   Stratosphere Corporation, its sole member
 
       
 
  By:    /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            STRATOSPHERE DEVELOPMENT, LLC
 
       
 
  By:   Stratosphere Corporation, member
 
       
 
  By:    /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            By: Arizona Charlie’s LLC, member
 
       
 
  By:   /s/  Denise Barton
 
       
 
      Name:  Denise Barton
 
      Title:    Senior Vice President, Chief Financial
             Officer, Secretary and Treasurer
 
       
 
  By:   Fresca, LLC, member
 
       
 
  By:   Charlie’s Holding LLC, its sole member
 
       
 
  By:   American Casino & Entertainment Properties LLC, its sole member
 
       
 
  By:    /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            STRATOSPHERE ADVERTISING AGENCY
 
       
 
  By:   /s/  Denise Barton
 
       
 
      Name:  Denise Barton
 
      Title:    Senior Vice President, Chief Financial
             Officer, Secretary and Treasurer
 
            ARIZONA CHARLIE’S, LLC
 
       
 
  By:   /s/  Denise Barton
 
       
 
      Name:  Denise Barton
 
      Title:    Senior Vice President, Chief Financial
             Officer, Secretary and Treasurer
 
            FRESCA, LLC
 
       
 
  By:   Charlie’s Holding LLC, its sole member
 
       
 
  By:   American Casino & Entertainment Properties LLC, its sole member
 
       
 
  By:    /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer
 
            CHARLIE’S HOLDING LLC
 
       
 
  By:   American Casino & Entertainment Properties LLC, its sole member
 
       
 
  By:    /s/  Richard P. Brown
 
       
 
      Name:  Richard P. Brown
 
      Title:    President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



              BEAR STEARNS CORPORATE LENDING, INC.,
as the Collateral Agent
 
       
 
  By:   /s/ 
 
       
 
      Name:
 
      Title:
 
       

 